 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   STEPHANIE GORDON,
                                                             Case No.: 2:20-cv-00139-APG-NJK
11           Plaintiff(s),
                                                                            ORDER
12   v.
13   STOR UR STUFF, et al.,
14           Defendant(s).
15          Plaintiff has failed to update her address. In particular, the Court has received mail returned
16 as undeliverable to Plaintiff. Docket Nos. 3, 4. “A party, not the district court, bears the burden
17 of keeping the court apprised of any changes in his mailing address.” Carey v. King, 856 F.2d
18 1439, 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir. 1991). To that
19 end, the local rules require that litigants immediately file with the Court written notification of any
20 change of address, and expressly warn that failure to do so may result in case-dispositive sanctions.
21 See Local Rule IA 3-1.
22          Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by April
23 2, 2020.      FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN A
24 RECOMMENDATION THAT THIS CASE BE DISMISSED.
25          IT IS SO ORDERED.
26          Dated: March 12, 2020
27                                                                 ______________________________
                                                                   Nancy J. Koppe
28                                                                 United States Magistrate Judge

                                                      1
